Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for a RAID memory system to accelerate data protection during RAID memory access.
The prior art of record, and in particular Otterness; Noel S. et al. (US 6460122 B1), teaches Otterness clearly suggests a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element (Figures 3 and13: col. 25, line 65 to col. 26, line 50: and, col. 1, line 62 to col.8, line 17 in Otterness clearly suggests a non-volatile (NV) memory RAID Disks, arranged to store information, wherein the NV memory RAID Disks comprises at least one NV memory element/Disk); and a controller, coupled to the NV memory, the controller arranged to control at least one operation of the memory device (Figures 3 and 13: col- 25. line 65 to col. 26, line 50: and, col. 1, line 62 to col.8, line 17 in Otterness clearly suggests a controller 202/204/208/210, coupled to the NV memory RAID Disks, the controller 202/204/208/210 arranged to control at least one Read/Write operation of the memory device), wherein the controller comprises: a control logic circuit, coupled to the NV memory, the control logic circuit arranged to control the NV memory, wherein the control logic circuit comprises: a redundant array of independent disks (RAID) engine circuit, arranged to perform data protection; and a memory, (Figures 3 and 13: col. 25, line 65 to col. 26, line 50: and, col. 1, line 62 to col.8, line 17 in Otterness clearly suggests wherein the controller 202/204/208/210 comprises: a control logic circuit 202/204, coupled to the NV memory RAID Disks, the control logic circuit arranged to control the NV memory, wherein the control logic circuit 202/204 comprises: a redundant array of independent disks RAID engine circuit/Application Processor 202, arranged to perform data protection; and a RAM memory 204, arranged to provide storage space for the RAID engine circuit/Application Processor 202, wherein the RAM memory 204 is a volatile RAM memory); and a processing circuit, coupled to the control logic circuit, the processingcircuit arranged to control the controller according to a command from a host device, allowing the host device to access the NV memory via the controller, wherein under control of the processing circuit, the controller performs the following operations (Figures 3 and 13; col. 25, line 65 to col. 26, line 50; and, col. 7, line 62 to col.8, line 17 in Otterness clearly suggests a Host Interface processing circuit, coupled to the control logic circuit 202/204, the Host Interface processing circuit arranged to control the controller 202/204/208/210 according to a command from a host device, allowing the host device to access the NV memory RAID Disks via the controller 202/204/208/210, wherein under control of the Host Interface processing circuit, the controller performs the following operations), below. Otterness clearly suggests A method for performing access control in a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element (Figures 3 and 13; col. 25, line 65 to col. 26, line 50; and, col. 7, line 62 to col.8, line 17 in Otterness clearly suggests A method for performing Write access control in a memory device, the memory device comprising a non-volatile (NV) memory RAID Disks, the NV memory RAID Disks comprising at least one NV memory element/Disk), and the method comprising: according to at least one predetermined arrangement pattern, writing a plurality of sets of symbols into a plurality of storage regions of a memory as a plurality of redundant array of independent disks (RAID) groups, respectively, in order to provide data protection for accessing the NV memory, wherein the memory is a volatile memory and located in the memory device (Figures 3, 5 and 13: col. 7, lines 33-61: col. 8, lines 28-67: and, col. 9, line 22 to col.8, line 17 in Otterness clearly suggests according to at least one predetermined RAID arrangement pattern, writing a plurality of sets of svmbols/Bvtes/8-Bit Words into a plurality of storage regions/Cache Lines CLP, CL1, CL2,... of a RAM memory 104/204 as a plurality of redundant array of independent disks RAID groups/stripes, respectively, in order to provide data protection for accessing the NV memory RAID Disks, wherein the RAM memory 104/204 is a volatile RAM memory and located in the memory device of Figure 3 in Otterness); utilizing a RAID engine circuit in the memory device to determine a series of reading patterns corresponding to the at least one predetermined arrangement pattern, wherein the memory is arranged to provide storage space for the RAID engine circuit (Figures 3, 5 and 13: col. 7, lines 33-61: col. 8, lines 28-67: and, col. 9, line 22 to col.8, line 17 in Otterness clearly suggests utilizing a RAID engine circuit/Application Processor 202 in the memory device to determine a series of CLP reading patterns corresponding to the at least one predetermined RAID arrangement pattern, wherein the memory is arranged to provide storage space for the 202); according to a reading pattern of the series of reading patterns, utilizing the RAID engine circuit to read a plurality of symbols from each RAID group of the RAID groups (Figures 3, 5 and 13: col. 7, lines 33-61: col. 8, lines 28-67: and, col. 9, line 22 to col.8, line 17 in Otterness clearly suggests according to a CLP reading pattern of the series of CLP reading patterns, utilizing the RAID engine circuit to read a plurality of svmbols/Bvtes/8-Bit Words from each RAID group/stripe of the RAID groups/stripes in order to apply XOR operations for generating RAID Parity); and utilizing the RAID engine circuit to perform exclusive-OR (XOR) operations on the symbols, in order to convert the symbols into at least one XOR result corresponding to the RAID group, wherein the at least one XOR result is arranged to perform data protection (Figures 3, 5 and 13: col. 7, lines 33-61: col. 8, lines 28-67: and, col. 9, line 22 to col.8, line 17 in Otterness clearly suggests utilizing the RAID engine circuit/Application Processor 202 to perform exclusive-OR XOR operations on the svmbols/Bvtes/8-Bit Words, in order to convert the svmbols/Bvtes/8-Bit Words into at least one RAID Parity XOR result corresponding to the RAID group/stripe, wherein the at least one RAID Parity XOR result is arranged to perform RAID Parity data protection).
The prior art however are not concerned with and do not teach, suggest, or otherwise render “A method for performing access control in a memory device, the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, and the method comprising: according to at least one predetermined arrangement pattern, writing a plurality of sets of symbols into a plurality 
The prior art however are not concerned with and do not teach, suggest, or otherwise render “A memory device, comprising: a non-volatile (NV) memory, arranged to store information, wherein the NV memory comprises at least one NV memory element; and a controller, coupled to the NV memory, the controller arranged to control at least one operation of the memory device, wherein the controller comprises: a control logic circuit, coupled to the NV memory, the control logic circuit arranged to control the NV memory, wherein the control logic circuit comprises: a redundant array of independent disks (RAID) engine circuit, arranged to perform data protection; and a memory, arranged to provide storage space for the RAID engine circuit, wherein the memory is a volatile memory; and a processing circuit, coupled to the control logic 
The prior art however are not concerned with and do not teach, suggest, or otherwise render “A controller of a memory device, the memory device comprising the controller and a non-volatile (NV) memory, the NV memory comprising at least one NV memory element, and the controller comprising: a control logic circuit, coupled to the NV memory, the control logic circuit arranged to control the NV memory, wherein the control logic circuit comprises: a redundant array of independent disks (RAID) engine circuit, arranged to perform data protection; and a memory, arranged to provide storage space for the RAID engine circuit, wherein the memory is a volatile memory; and a processing 
Dependent claims 2-5, 7-10 and 12-15 depend from respective independent claims 1, 6 and 11; hence, are allowed since dependent claims inherit all the limitations of the claims from which they depend including any intervening claims.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious the algorithm for on-the-fly allocation of alternate spare sectors as taught by claim 59 and its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 59


Cited Prior Arts
US 20190065306 A1 is directed to on-the-fly parity calculations for RAID systems and is a good teaching reference.
US 20170255517 A1 is directed to ECC encoding for SSD RAID systems and is a good teaching reference.
US 20170091022 A1 is directed to methods for recovering data stored in memory following an uncorrectable error and is a good teaching reference.
US 8959420 B1 is directed to data migration between high-performance computing clusters and data storage devices; and, is a good teaching reference.
US 20120233406 A1 is directed to operation control for writing and reading data in storage media and is a good teaching reference.
US 20120151124 A1 is directed to a method for improving right performance of flash memory and is a good teaching reference.
US 20120072680 A1 is directed to a semiconductor memory RAID control device and is a good teaching reference.
US 20120110377 A1 is directed to rate storage systems, and in particular, to performance improvements in writing to RAID arrays; and, is a good teaching reference.

US 6341342 B1 is directed to a method for improving right operations to drive array by zeroing transfer buffer memory as a background task and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112